﻿
Mr. President, on behalf of my delegation and on my own personal behalf, I wish to extend our felicitations to you, Sir, upon your unanimous election to the presidency of the forty-fourth session. Your great country, Nigeria, and my own enjoy the warmest of relations, it is our conviction that with your immense diplomatic skills you will ably guide our deliberations. Please be assured of my delegation's unwavering support. I take this opportunity also to convey our gratitude to your predecessor for a job well done during the last session. The forty-fourth session has convened at a time when he mood in international relations is still characterized by the spirit of detente. Relations between the super-Powers have continued to improve. Some measure of co-operation has been clearly demonstrated in finding solutions to regional conflicts. We note in this regard that the independence process in Namibia is registering significant progress.
It is our earnest hope that the momentum will be maintained and infused into the outstanding political issues that confront us. The United Nations has played a key role, and the Secretary-General deserves our encouragement to carry on with this impressive work. Be that as it may, much still remains to be done mainly in the socio-economic sphere. The trade imbalances between the rich North and the poor South is as bad as it has been in the past, if not worse. The decline in the prices of commodities continues unabated. Hunger, poverty, disease and other social ills remain the order of the day in third world countries. With this background in mind it is for the Assembly at this session to revisit the issues, and to reoriente itself to proffer meaningful solutions. In this connection I believe that we can only succeed if we resolve to work together to find common solutions to world problems.
As I mentioned earlier, significant progress has been registered in international politics. The two super-Powers have moved ahead in the spirit of detente. Important steps such as the signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - have raised new expectations that disarmament in both nuclear and conventional arms may be pursued earnestly and purposefully. It is our desire that more of such brave measures will be undertaken. Any positive development in international relations is hound to produce a snowball effect even in other areas. Such developments have our blessing and encouragement. regional conflicts whose escalation we have always feared to be a potential for another international conflict appear more on the decline, thanks to the atmosphere of rapprochement between the super-powers and the very important role played by the United Nations. To date the loud and haunting guns of the Gulf have been silenced after spelling death, misery and disaster in that part of the globe. We are hopeful that peace will be allowed to prevail. As for the situation in Afghanistan, we regret that the Geneva Agreements which were concluded last year under the auspices of the United Nations Secretary-General have not been observed and carried to their logical conclusion.
We call upon all parties concerned to abide by these Accords. The Afghan people should be encouraged to lay down their arms and move to the negotiating table without fail to embark on national reconciliation and reconstruction of their country. The situation in South-East Asia is hopefully moving in the right direction. The spirit of the recent international conference held in Paris on the question of Kampuchea, particularly the withdrawal of foreign troops, would, if honestly pursued, usher in a new phase in the long-drawn-out quest for peace. We trust that this initiative will not be lost, as the people of Kampuchea are yearning for peace and national reconciliation. There should be no return to the killing fields of the 1970s.
Similarly, we call upon all concerned to facilitate a peaceful resolution of the question of Korea. Both North and South Korea desire a peaceful reunification of their divided country. Let us help them to achieve that objective.
Botswana welcomes the peace process launched at Tela, Honduras, by the summit meeting of Heads of State or Government of the countries of Costa Rica, El Salvador, Honduras, Guatemala and Nicaragua. These are indeed encouraging signs towards the freaking of the stalemate in Central America. We call upon all concerned to assist in the promotion of this initiative.
We note with concern that the situation in the Middle East continues to deteriorate despite the peace initiatives taken by Palestine to accept Security Council resolution 242 (1967), which initiatives cleared the way for a peaceful resolution of the Middle East question. It is now for Israel to reciprocate if peace is to be achieved. What now stands in the way of peace is Israel's acts of aggression in the region, its human rights violations against the Palestinian people and its refusal to negotiate with the Palestine Liberation Organization (PLO).
Botswana still pins its hopes on the peaceful resolution of disputes. That is why we support the idea of convening an international conference on the question of the Middle East at which the PLO would be allowed to participate on an equal footing. In Lebanon we continue to witness untold killings and counter-killings and the wanton destruction of property. Botswana holds the view that the people of Lebanon must be assisted to stop this fratricidal war and the destruction of their country. We call for the removal of all foreign troops and other occupation elements. The Lebanese people should be allowed to resolve their differences without external interference.
Cyprus still remains a divided and unhappy island of people who desire peace and national unity. We call upon the two parties concerned to breathe life into the process of resolving differences through peaceful means, in this regard we encourage the holding of more purposeful consultations through inter-communal talks. Let no effort be spared to foster the noble goal of achieving peace and unity. In this vein Botswana stands by its conviction that all foreign troops must be removed from Cyprus. Southern Africa continues to be in a state of war. while we can register same Progress on the implementation of Security Council resolution 435 (1978), on the independence of Namibia, much remains at stake on all other fronts. Apartheid, which is the root cause of the problems in our subregion, remains intact. The front-line States and other neighbouring countries continue to endure South Africa's acts of aggression and destabilization. Our citizens live in fear for their lives and the destruction of their property. Bomb scares and actual bomb blasts continue to occur in Botswana. Refugees under our care remain targets for South African security forces or commando murder squads and ordinary civilians are victimized in the process. We do not expect much improvement in this situation until apartheid has been totally eradicated and replaced by a democratic system. That is our only hope for peace and stability in southern Africa.
As indicated earlier, some progress is being registered on the independence process in Namibia, but we remain concerned about a number of obstacles to the holding of free and fair elections. Instead of demobilizing all Koevoet members, the South African Administrator-General confined to base only 1,200 members. He has pledged to reactivate them if he feels there is a need for them.
Koevoet is notorious for its brutality during the independence war. It continues to be a symbol of harassment and intimidation and should not at this time be used for the maintenance of law and order, it is with the foregoing in mind that we condemn the recent cold-blooded murder of Anton Labowski as a dastardly act. Another source of serious concern is the electoral proclamation, which has been described by many as "seriously flawed". The system proposed is complex and therefore subject to abuse. A more simple, universally used and time-tested procedure that can be understood by the people of Namibia should be adopted. There certainly should be a common voters' roll prepared region by region. Ballots should be counted at the centre where voting has taken place. That will ensure speedy announcement of results and reduce the risk of fraud and loss of or tampering with ballot boxes during transportation to Windhoek.
Namibians have waited for their independence for a long time, and they should be assisted to achieve it. The international community has worked hard to bring the process this far. Our efforts should not be in vain. We must, therefore, as individuals, as pressure groups and as Governments, do all in our power to ensure that free and fair elections are held in Namibia so that that country can proceed to independence.
In Angola there are promising signs that the civil war that has ravaged that country ever since its independence some 14 years ago my come to an end. The reconciliation talks under the mediation of President Mobuto Seko Seko of Zaire offer prospects for an end to the war. violations of the cease-fire are a source of concern. We appeal to the parties concerned to rekindle the spirit of Gbadolite and undertake to rebuild mutual trust. We also believe that recriminations and acrimony will not help. Everything must be done to make the work of the mediator effective, and nothing should be done to tarnish the mediator's integrity. We call upon those in a position to do ,o to persuade UNITA to re-enter the negotiations with a sense of purpose. The people of Angola have suffered long enough as a result of the war. They want peace and development in their country. 
The Mozambican Government also has agreed to negotiate the ending of the war with the RENAMO bandits. President Arap Moi of Kenya and President Robert Mugabe of Zimbabwe have agreed to act as mediators. Church leaders in Mozambique are trying to act as special envoys between the two sides. Their work is not being made easy by RMAMO, which continues to murder and maim innocent civilians even after the declaration of a cease-fire. The untold suffering imposed on the people of Mozambique by RENAMO should not be allowed to continue. Mozambique is very important to us in the Southern African Development Co-ordination Conference (SADCC). Since Botswana is a member of that regional organization, whose objective is to forge regional economic integration and reduce dependence, especially on South Africa, I know how much the war is costing all of us. 
Despite international assistance and support to the Maputo harbour and railway system, that corridor remains virtually closed to traffic because of REM WO activities. The whole region is being denied the use of a deep-sea port, and Mozambique the revenue the reform. The situation in South Africa itself remains unchanged. The abhorrent and violent system of apartheid continues. The authentic leaders of the black majority remain incarcerated or in forced exile. The state of emergency remains in force. Peaceful demonstrations are met with brutal force. On the day of the white elections 23 innocent people were reported killed by the security forces and over 100 hurt. The situation remains very tense, particularly in and around Cape Town. Unfortunately, the full extent of the tension cannot be known because of official Press censorship. Church buildings and church leaders are not being revered in a country that professes to be God-fearing.
 Despite the violent repression unleashed against them by the security forces, the people of South Africa are still seeking ways and means of finding a peaceful alternative to apartheid. Through the mass democratic movement they are organizing peaceful defiance campaigns to end apartheid. They are taking the Government at its word that apartheid is dead. Their demonstrations seem to be well organized, peaceful and dignified. They go out of their way to avoid provoking the trigger-happy State security forces, but the police always find some excuse to attack them. That two demonstrations recently received the presidential nod seems to signal a hesitant softening. The South African Government must be bold. The oppressed majority of black people have on those occasions demonstrated that they can be self-disciplined. On 21 August 1989 at Harare, Zimbabwe, the Organization of African Unity adopted a 24-point Declaration on measures to end apartheid. The Declaration had been formulated by the front-line States with the assistance and involvement of the people of South Africa through their liberation movements. That Declaration enjoys the popular support of the people of South Africa. It really demonstrates that the oppressed majority remain committed to the peaceful eradication of apartheid.
In his campaign statements Mr. F.W. de Klerk spoke about his desire to end apartheid. He requested to be given five years to address the South African situation, although he did not give any indication of what exactly his plans entail. His statements have attracted considerable attention and raised hopes in some quarters. His eagerness and his ability to meet foreign leaders have also attracted attention. In certain quarters he is seen as a reformer who must be given a chance. We hope he means what he says and that he will soon put South Africa on the road to civilization. Botswana would wish to encourage him to start the process of dialogue from within South Africa itself. He has to talk to the leaders of the oppressed majority. Charity begins at home. 
In thanking the white electorate for having voted his party into power give full political rights to all South Africans. Those are noble words that must be matched by concrete action. The oppressed majority has already declared its serious Intention to negotiate. We urge him to take this challenge very seriously indeed. In this regard. Mr. de Klerk should create a climate conducive to negotiations by releasing all political prisoners and detainees, by ending the ban on political parties and other anti-apartheid organizations, by lifting the state of emergency and by removing the army from the townships. The protection of the so-called group rights, for which Mr. de Klerk is calling, cannot he helpful to that process, as it is apartheid by another name. Universal human rights and adult suffrage are the hallmarks of true democracy. Until free and fair elections are conducted for all the people of that country, there should be no let-up in the guest for peace and democracy in south Africa. Apartheid must be abolished completely, not reformed. We must establish a democratic non-racial society in south Africa.
Vestiges of colonial domination still dot our globe, with painfully slew movement, if any, towards decolonization. We call for freedom and Justice for all colonial peoples. In that connection we call for the speedy implementation of United Nations resolutions relating to the question of Western Sahara, to the Comorian island of Mayotte and to New Caledonia. In each case we believe that dialogue rather than force should be used to settle any differences between the parties concerned. It is in the same spirit that we encourage Argentina and Britain to resolve their differences on the question of the Falklands/Malvinas through negotiations. We do not in any way prescribe what they should negotiate.
The world economic system shows little signs of improvement. The recently released report of the General Agreement on Tariffs and Trade (GATT) indicates that international trade has registered some 8 per cent growth, owing in part to technological innovations. But the irony of it all is that the registered increase does not affect third world countries. They still suffer hardships owing to the continued decline in commodity prices and to protectionist practices of the industrialized countries. Efforts by developing countries to acquire capital, science and technology from the developed countries have been frustrated. Our economic dependence on the developed world has thus increased. The debt crisis is of particular concern to developing countries. We have to service the immense external debt from the meagre resources which accrue from the sale of our primary products. Most of our economies have, ultimately, registered negative growth rates, while some have stagnated. Traumatized as we are, we have not been spared a moment to think of a way out of our predicament which would be consistent with our individual socio-political circumstances. Instead, prescriptive advice under the umbrella of structural adjustment programmes has been given us by some of the so-called experts within the circles of international financial institutions and donor countries. While structural adjustment programmes may be necessary at times, as we in Botswana have noted, they should not be regarded as a panacea for all our economic problems, as this attitude sometimes results in the "cure" being worse than the disease. In our view, there is a need to consult the countries concerned and take into account their socio-political condition, without imposing anything on them.
The critical economic situation prevailing in Africa should be viewed against this backdrop of an adverse international economic climate. The programmes envisaged under the United Nations Programme of Action for African Economic Recovery and Development (UNPAAERD) have so far not been implemented. African countries still face some degree of anguish. It is desirable, therefore, for the international donor agencies and financial institutions to redouble their efforts to help out in this pitiful situation. Failure to do so would mean a perpetuation of misery, hopelessness, at times death.
 Botswana shares the hope that developing countries may be able to maximize their economic development by way of economic integration. For our part, we are working tirelessly within the ambit of the Southern African Development Co-ordination Conference to realize this lofty goal. We therefore call upon the international community to give us the necessary support in this endeavour. On the social side, there is a need for all of us to pool our resources to combat the menace of drugs and drug trafficking. Our youth is being turned into a generation of addicts and social misfits. Similarly, joint efforts are desirable in our fight against the killer disease AIDS. We, the entire family of Man, need to rise above the level of our national boundaries and address with vigour these physical and social ills which threaten humanity.
Economic development cannot be separated from environmental issues. Our development plans must take full account of the possible consequences of our activities and be environmentally sound. We are concerned that the ozone layer is being depleted and that desertification continues unabated. Also, we deprecate the dumping of toxic and nuclear waste, particularly in the territory of developing countries. In that light, Botswana sees great value in mobilizing all our resources to combat this menace. We urge that there should be a common resolve to find more meaningful solutions to environmental problems.
In conclusion, I wish to make the observation that some measure of progress has been achieved in the political sphere, but that much remains to be done in the economic sphere. I believe that we can make meaningful progress in both areas if we all co-operate.
Finally, I wish to reiterate my delegation's best wishes to Mr. Garba in his presidency of this forty-fourth session.
